                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


    CHRISTOPHER WILLIAMS                                                     CIVIL ACTION

    VERSUS                                                                   No.: 20-766

    SENTRY SELECT                                                            SECTION: “J” (1)
    INSURANCE COMPANY, ET
    AL


                                          ORDER & REASONS

         Before the Court is a Motion to Remand (Rec. Doc. 5) filed by Plaintiff,

Christopher Williams (“Plaintiff”), and an opposition thereto (Rec. Doc. 7) filed by

Defendants, Select Sentry Insurance Company, Timothy Kreutz (“Kreutz”), and JJ

Trucking of Sheboygan, LLC (“JJ Trucking”) (collectively “Defendants”). Having

considered the motion and legal memoranda, the record, and the applicable law, the

Court finds that the motion should be DENIED.

                            FACTS AND PROCEDURAL BACKGROUND 1

         This case arises out of an automobile accident that occurred on or about

February 19, 2019, at approximately two o’clock in the afternoon. Plaintiff was

driving westbound on I-10 in St. James Parish when he was allegedly rear-ended by

Kreutz due to Kreutz’s negligent driving. Claims are brought against JJ Trucking for

direct negligence and vicarious liability, as Plaintiff alleges Kreutz was in the course

and scope of his employment with JJ Trucking at the time of the accident.



1
 The following facts regarding the accident and Plaintiff’s claims are taken from Plaintiff’s state court petition for
damages. (Rec. Doc. 1-6).
       On January 24, 2020, Plaintiff filed suit in the 23rd Judicial Court for St.

James Parish, claiming the accident caused injuries to his neck, right shoulder, and

head. To redress his alleged injuries, Plaintiff seeks damages for past and future

medical expenses, past and future pain and suffering, and past and future loss of

income and earning capacity. Plaintiff does not state a precise monetary amount

sought in the case, nor does he stipulate that damages sought equate to $75,000

or less, but he does seek a jury trial. On March 4, 2020, Defendants removed the

case to this Court.

       Defendants assert that, as of the date of removal, Plaintiff has incurred $14,

317.50 in past medical expenses. (Rec. Doc. 1 at 4). Defendants also reference a pre-

suit settlement demand from Plaintiff offering to settle the case for $95,000. Id.

Plaintiff admits in his motion to remand that he “sent a pre-suit demand for $95,000.”

(Rec. Doc. 5-1 at 2).

                               LEGAL STANDARD

       A defendant may remove “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a)

(2011). “A federal district court has subject matter jurisdiction over a state claim

when the amount in controversy is met and there is complete diversity of citizenship

between the parties.” Mumfrey v. CVS Pharmacy, Inc., 719 F.3d 392, 397 (5th Cir.

2013) (citing 28 U.S.C. § 1332(a)). The amount in controversy required by § 1332(a)

is currently $75,000. Id. The court considers the jurisdictional facts that support

removal as of the time of removal. Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883




                                          2
(5th Cir. 2000). Because removal raises significant federalism concerns, any doubt

about the propriety of removal must be resolved in favor of remand. Gasch v. Hartford

Acc. & Indem. Co., 491 F.3d 278, 281-82 (5th Cir. 2007).

      Courts must first determine whether it is “facially apparent” from the state

court petition that the plaintiff is seeking over $75,000. Allen v. R & H Oil & Gas

Co., 63 F.3d 1326, 1335 (5th Cir.1995). If the amount sought is not facially apparent

from the state court petition, the court may then consider “summary-judgment type

evidence” relevant to the amount in controversy. White v. FCI USA, Inc., 319 F.3d

672, 675 (5th Cir.2003). Once a removing defendant shows the amount in controversy

is likely to exceed the diversity threshold, the burden then shifts back to the plaintiff

to establish that, as “a legal certainty,” the amount in controversy cannot be met. De

Aguilar v. Boeing Co., 47 F.3d 1404, 1412 (5th Cir.1995).

                                    DISCUSSION

      As an antecedent matter, the Court finds it is not “facially apparent” from

Plaintiff’s petition that the amount sought exceeds $75,000. Although the

enumerated list of damages in Plaintiff’s petition may seem superficially extensive,

it is in fact no more than “the usual and customary damages set forth by personal

injury plaintiffs,” and thus fails to give the Court guidance as to the amount of

monetary compensation Plaintiff will eventually seek in this case. Carver v. Wal-Mart

Stores, Inc., No. 08-42-M2, 2008 WL 2050987 at *2 (M.D. La. May 13, 2008).

Nevertheless, Plaintiff’s request for a jury trial informs the Court that the minimum

amount of damages sought by Plaintiff is $50,000. See La. C.C.P. art. 1732 (the




                                           3
statute provides that trial by jury in Louisiana state court shall not be available

unless the petitioner’s cause of action exceeds $50,000).

         Because the amount in controversy is not facially apparent from Plaintiff’s

state court petition, the Court must assess whether Defendants have met their

burden of proving the amount in controversy in this case exceeds $75,000. Defendants

rely on three pieces of evidence to meet their burden. First, Defendants point to

Plaintiff’s already incurred medical expenses of $14,317.50. (Rec. Doc. 10). Second,

Defendants have provided a copy of Plaintiff’s medical records, which show Plaintiff

has been diagnosed with disc bulges and herniation of the C4-5 and C5-6 vertebrae.

(Rec. Doc. 10 at 82). Third, Defendants argue that Plaintiff’s own valuation of the

case, reflected in his $95,000 settlement offer, is evidence of a sufficient amount in

controversy.2 Having considered the evidence presented by Defendants, the Court

finds the amount in controversy in this case exceeds $75,000.

          Turning to Defendants’ medical evidence, the crux of their argument is the

lowest possible general damages award for petitioners with injuries akin to Plaintiff’s

is $75,000. A review of Louisiana state court decisions convinces the Court that

Defendants are correct. See Este’ v. State Farm Ins. Co., 96-99 (La. App. 3 Cir. 7/10/96)

676 So. 2d 850, 857 (stating, after a determination that the plaintiff suffered neck

and shoulder pain as a result of “symptomatic spondylosis at C4-5 and C5-6 and a

bulging disc at C6-7,” that “[a]fter a thorough review, we conclude that the lowest



2
  Although Defendants failed to provide the Court with direct evidence of the settlement offer, Plaintiff has rendered
the lack of hard evidence a non-issue by affirmatively stating that he “sent a pre-suit demand for $95,000.” (Rec. Doc.
5-1 at 2).


                                                          4
award that was reasonably within the discretion afforded to the jury was

$75,000.00.”) (citing cases). Thus, when combining Plaintiff’s already incurred

medical expenses with a successful claim for general damages, it appears extremely

likely the amount in controversy will exceed $75,000.

         The Court’s conclusion of a sufficient amount in controversy is further

buttressed by Plaintiff’s pre-suit settlement offer for $95,000. A settlement offer is

“valuable evidence to indicate the amount in controversy at the time of removal.”

Fairchild v. State Farm Mutual Automobile Ins. Co., 907 F. Supp. 969, 971 (M.D. La.

1995) (citing Wilson v. Belin, 20 F.3d 644, 651 n.8 (5th. Cir. 1994)). Furthermore,

the Fifth Circuit has noted that a “plaintiff's settlement offer is ordinarily less than

the damages plaintiff expects to receive if victorious at trial, because the offer is

obviously discounted by the risk of an outright loss at trial.” Pollet v. Sears

Roebuck and Co., 2002 WL 1939917 at *2 n.5 (5th. Cir. 2002).3 Therefore, it

can be inferred that Plaintiff’s settlement offer of $95,000 is on the low end of

what Plaintiff expects to be awarded if Defendants are found liable at trial.

         In his motion to remand, Plaintiff fails to argue that his settlement demand

was “inflated or that it was not an honest assessment of [his] damages.” Carver, 2008

WL 2050987 at *3. Rather, Plaintiff asserts, with no legal support, that “settlement

demands are not summary judgment type evidence.” (Rec. Doc. 5-1 at 2). On the

contrary, both this Court and the Middle District of Louisiana consider pre-removal


3
  The Pollet Court held that in the “distinguishable circumstance” of a plaintiff attempting to utilize a post-removal
settlement offer as evidence the amount in controversy did not exceed $75,000, said settlement offer was of no
consequence. Id. This holding was in marked contrast to other decisions of the Fifth Circuit, where pre-removal
settlement offers worth more than the amount in controversy were considered as evidence of diversity jurisdiction.
See Wilson, 20 F.3d at 651; Hartford Insurance Group v. Lou-Con Inc., 293 F.3d 908 (5th Cir.2002).


                                                          5
settlement demands as valuable evidence of the amount in controversy, as do

numerous courts of other circuits. See Carver, 2008 WL 2050987 at *3; Lonon v.

Prieto, No. Civ. A-00649, 2000 WL 913808 at *2 (E.D. La. 2000); Cohn v. Petsmart,

Inc., 281 F.3d 837, 840 (9th Cir.2002); Ciancaglione v. Sutherlin, 2004 WL 2040342

at *2-3 (E.D. Pa. Sept. 13, 2004).

      Plaintiff’s medical expenses and records, request for a jury trial in state court,

and pre-removal settlement offer of $95,000, taken together, convince the Court the

amount in controversy requirement is met in this case. See De Aguilar, 1404 at 1412.

As such, the burden shifts to Plaintiff to show that as a legal certainty he will not

recover more than $75,000. Id. This he has not done.

                                     CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand (Rec. Doc. 5)

is hereby DENIED.

      New Orleans, Louisiana, this 1st day of April, 2020.




                                               CARL J. BARBIER
                                               UNITED STATES DISTRICT JUDGE




                                           6
